—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered September 14, 1989, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that the trial court has broad discretion in restricting the scope of voir dire by counsel (see, People v Jean, 75 NY2d 744; People v Boulware, 29 NY2d 135, 140, cert denied 405 US 995). Contrary to the contention of the defendant, the trial court did not improvidently exercise its discretion in permitting the prosecutor to ask a juror a series of *649questions designed to determine whether he could "sift through” the evidence and assess whether a person was being truthful. Indeed, we conclude that the jury selection process was fair. The defendant has wholly failed to demonstrate that the jurors chosen were anything but impartial (see, People v Pepper, 59 NY2d 353, 359).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245) or devoid of merit (see, People v Contes, 60 NY2d 620; People v Garafolo, 44 AD2d 86; CPL 470.15 [5]). Bracken, J. P., Lawrence, Copertino and Pizzuto, JJ., concur.